Ayotte v Conner (2018 NY Slip Op 06366)





Ayotte v Conner


2018 NY Slip Op 06366


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND WINSLOW, JJ.


930 CA 18-00410

[*1]TAMMI L. AYOTTE, PLAINTIFF-RESPONDENT,
vJAMES CONNER, III, PARENT AND NATURAL GUARDIAN OF TERRELL CONNER, DEFENDANT-APPELLANT. 


BARCLAY DAMON LLP, ROCHESTER (GARY H. ABELSON OF COUNSEL), FOR DEFENDANT-APPELLANT.
DEVALK, POWER, LAIR & WARNER, P.C., SODUS (SEAN D. LAIR OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Wayne County (John B. Nesbitt, A.J.), entered October 25, 2017. The order, inter alia, allowed the action to proceed upon the amended summons and complaint. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on April 17 and 20, 2018, and filed in the Wayne County Clerk's Office on April 27, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court